DETAILED ACTION
This action is in response to the amendments and remarks filed 05/10/2021 in which all pending claims have been amended, (claims 1, 3, 4, 7, 10, 19, 28 and 31 substantially) claims 14-17, 20-21, 26-27 and 29-30 have been canceled, thus claims 1-13, 18-19, 22-25, 28 and 31 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 2-17, 20, 22-28 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-13, 18-19, 22-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, H., Wang, H. and Zhang, X. (First Published 18 Nov 2014), Facile Fabrication of Freestanding Ultrathin Reduced Graphene Oxide Membranes for Water Purification. Adv. Mater., 27: 249-254. (hereinafter “Liu”) in view of C. Petridis, Y.-H. Lin, K. Savva, G. Eda, E. Kymakis, T. D. Anthopoulos, and E. Stratakis , "Post-fabrication, in situ laser reduction of graphene oxide devices", Appl. Phys. Lett. 102, 093115 (2013) (hereinafter “Petridis”).
Regarding claim 1 Liu discloses a process for preparing a porous graphene-based film comprising the steps of: 
providing a porous graphene oxide film comprising a multilayer array of graphene oxide sheets (i.e. by vacuum filtration of a dispersion onto a substrate membrane, p. 249 left column, and p. 253 Fabrication of GO/MCE Membranes); and 
subjecting the graphene oxide film to a reduction process via exposure to hydronic acid solution (p. 249 left column, and p. 253 Reduction of GO Films);

Liu does not disclose the reduction process is a photo-reduction process by irradiating the graphene oxide film with a pulsed laser beam from a femtosecond laser at a power below an upper power threshold where ablation of the graphene oxide film occurs
However Petridis discloses the post-fabrication, in situ laser-induced photoreduction of graphene oxide devices, including thin films formed on a plastic substrate, and notes specifically that “[c]ompared to other reduction techniques, it is facile and simple since it does not require any stringent experimental conditions” and “it can be applied for, in situ, post-fabrication reduction of GO devices without compromising any of its components”, and is “a facile, chemical-free, room temperature process that exploits the photochemical reactivity of GO” (Abstract, p. 093115-1 to 093115-2) including proposing using ultrashort pulses of femtosecond duration (i.e. a femtosecond laser).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Liu by substituting a femtosecond laser-induced Petridis because “[c]ompared to other reduction techniques, it is facile and simple since it does not require any stringent experimental conditions” and “it can be applied for, in situ, post-fabrication reduction of GO devices without compromising any of its components” (Petridis Abstract, p. 093115-1 to 093115-2)
It is further noted that the laser reduction is achieved “without compromising any of its components” (Petridis Abstract), and that the degree of reduction is controlled by adjusting the laser parameters and that above a threshold degradation and damage was noted due to partial ablation (Petridis p. 093115-2), and therefore it is seen as obvious to control and optimize the laser conditions to below that which causes ablation in order to avoid degradation and dame to the GO device.
Regarding claim 2 Liu in view of Petridis discloses the process according to claim 1, wherein as the graphene layer is produced by vacuum filtration the pores are seen to be created by the gaps between graphene sheets, so they are one and the same, and thus inherently the photo-reduction process reduces an oxygen containing functional group situated both in a pore of a graphene oxide sheet and in between two or more graphene oxide sheets.
Regarding claim 3 Liu in view of Petridis discloses the process according to claim 1, wherein the pulsed laser beam has a pulse width in the range of “hundreds of fs” and experiments are ongoing to compare time used, and thus the specific time used is a known result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have 
Regarding claim 4 Liu in view of Petridis discloses the process according to claim 1, wherein experiments are ongoing to compare time used for the laser pulse width to determine its full effect on the process, and thus the specific time used/pulse width is a known result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate laser beam pulse width time, including those within the scope of the present claims, so as to produce desired end results and thus it is seen obvious for the method to involve changing a pulse width of the pulsed laser beam to control the reduction process, and even though this is not specifically done to control “a pore size and/or interlayer spacing in the porous graphene-based film”, the changing of it to control the reduction would inherently also control the pore size and interlayer spacing. 
With regard to this being “based on input from an in situ monitoring method selected from Raman spectroscopy and Fourier transform infrared (FTIR) spectroscopy”, the GO film is characterized by Raman spectroscopy (Fig. 4, throughout) and thus it would be obvious to control it based on said Rama spectroscopy, which may obviously be provided in situ to simplify collecting data.
Regarding claim 5 Liu in view of Petridis discloses the process according to claim 1, wherein, as detailed above, the porous graphene oxide film is irradiated by the laser beam to reduce an oxygen containing functional group situated (i) in a pore of a graphene oxide sheet and/or (ii) in between two or more graphene oxide sheets and thereby alter the pore size and/or 
Regarding claim 6 Liu in view of Petridis discloses the process according to claim 1, wherein the irradiation parameters of the pulsed laser beam is controlled (i.e. as detailed in the rejection of claim 1 above) to irradiate the device, and further it is disclosed that the temperature of the graphene i.e. caused by the laser and which effects/causes the reduction process, decreases rapidly along the depth of the graphene film (093115-4), and therefore it is expected that inherently the reduction will happen to different extents at the top layers than the layers further down into the thickness of the graphene membrane layers, and therefore inherently, the graphene layers further down will have a different porosity than those at the top due to the different extents of reduction and its effects of the interlayer and pore spacing, as detailed in the rejection of claim 1 above). This causes a first zone (i.e. top) of the graphene oxide film under a first condition (higher power), and a second zone of the graphene oxide film (middle or bottom) under a second condition (lower power), to thereby form a porous graphene-based film having at least two different zones of different pore size and/or sheet interlayer distance. 
Regarding claim 11-12 Liu in view of Petridis discloses the process according to claim 1, wherein it is disclosed that the laser can cause “breakage of carbon bonds, which reestablishes the lattice defects” and “partially ablate the topmost layers” (093115-2 and 093115-4), and further that the laser may be controlled as desired to control the degree of reduction (093115-2), and thus it would have been obvious to control and optimize the laser reduction process as desired, including process which ablate some graphene and would thus inherently cause defects by removing the carbon atoms from the basal plane of a graphene oxide sheet.
claim 13 Liu in view of Petridis discloses the process according to claim 1, wherein the graphene oxide film has a thickness including 200 nm, and may be controlled as desired (Liu Fig. 1 caption, p. 250, 252). 
Regarding claim 18 Liu in view of Petridis disclose a porous graphene-based film or a filtration membrane including the porous graphene-based film prepared by the process of claim 1 (Liu Title, Fig. 3 and Petridis p. 093115-1). 
Regarding claim 19, 22 Liu in view of Petridis disclose the graphene membrane as formed from the combined process as detailed in the rejection of claim 1 which is incorporated herein, which is seen to be a multi-channel filtration membrane comprising: 
a porous multi-zone graphene-based film comprising;
a reduced graphene oxide zone comprising porous reduced graphene oxide (i.e. the top of the reduced membrane), and 
at least two other zones comprising porous reduced graphene oxide (i.e. the middle or bottom of the reduced membrane), 
wherein it is disclosed that the temperature of the graphene i.e. caused by the laser and which effects/causes the reduction process, decreases rapidly along the depth of the graphene film (Petridis 093115-4), and therefore it is expected that inherently the reduction will happen to different extents at the top layers than the layers further down into the thickness of the graphene membrane layers, and therefore inherently, the graphene layers further down will have a different porosity than those at the top due to the different extents of reduction and its effects of the interlayer and pore spacing, as detailed in the rejection of claim 1 above). 
This causes a first zone (i.e. top) of the graphene oxide film under a first condition (higher power), and a second (and third) zone of the graphene oxide film (middle and/or bottom) provide different molecular weight cut-offs for selective retention or removal of solutes or species in solution in the reduced graphene oxide zone and the other zone as claimed; and 
a porous substrate (0.45 micron pore size MCE filter, Liu Fabrication of GO/MCE Membranes) which if of greater porosity than the porous multi-zone graphene-based film (the GO membrane can be used as an FO membrane, Liu Fig. 3, and thus has a pore size smaller than 0.45 micron), wherein the porous multi-zone graphene-based film is supported on the porous substrate. 
Regarding claim 23-24 Liu in view of Petridis discloses the multi-channel filtration membrane according to claim 22, wherein as the graphene layer is produced by vacuum filtration the pores are seen to be created by the gaps/interlayer spacing between graphene sheets, so they are one and the same, and thus inherently (to claim 23) the different porosity in the different reduced graphene oxide zones is provided by pores in one or more sheets of a reduced graphene oxide zone being of a different size than that of pores in another reduced graphene oxide zone and (to claim 24) wherein the different porosity in the different reduced graphene oxide zones is provided by two or more sheets in a reduced graphene oxide being separated by an interlayer spacing that is different than that of sheets in another reduced graphene oxide zone. 
Regarding claim 25 Liu in view of Petridis discloses the multi-channel filtration membrane according to claim 22, wherein each of the different reduced graphene oxide zones comprises a reduced graphene oxide sheet having one or more defect openings in the plane of the sheet (defects are known and inherent, Petridis 093115-4, and changed by the degree of Petridis 093115-3 to 093115-4), and therefore inherently the defect openings in one reduced graphene oxide zone are of a different size to the defect openings in another reduced graphene oxide zone, due to the above detailed difference in reduction through the depth of the graphene film.
Regarding claim 31 Liu in view of Petridis discloses the multi-channel filtration membrane according to claim 19 and its use in Forward Osmosis, Liu Fig. 3; i.e. a method of removing a target solute from a solution comprising the step of filtering a solution comprising the target solute through the multi-channel filtration membrane according to claim 19, whereby the target solute is selectively retained by the reduced graphene oxide zone or one of the other zones of the membrane.

Claims 7-10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Petridis and further in view of Zhiqian Jia  and  Yan Wang, Covalently crosslinked graphene oxide membranes by esterification reactions for ions separation, J. Mater. Chem. A, 2015,3, 4405-4412 (hereinafter “Jia”).
Regarding claim 7 Liu in view of Petridis discloses the process according to claim 1, but does not disclose wherein the porous graphene oxide film comprises a crosslinking compound and wherein the porous graphene-based film is crosslinked by the crosslinking compound during the photo-reduction process.
However Jia discloses covalently cross-linked graphene oxide membrane wherein the membrane is produced by vacuum filtration of a graphene dispersion, and where a cross linker is added to the dispersion before formation of the membrane, then after membrane formation i.e. of graphene and cross linker, the membrane is exposed to hydrochloric acid to crosslink the 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Liu in view of Petridis by additionally including a crosslinker in the GO membrane when it is formed and then crosslinking as disclosed by Jia in order to prevent their dispersion in water and enhance the mechanical properties of the GO membrane, as well as control the nanocapillary structure/intersheet spacing of the GO (Introduction).
With regard to the crosslinking, as it is disclosed by Jia to be achieved via exposure to acid, just as the reduction is disclosed to be done in Liu, the cross linker would thus be inherently cross-linked during the laser reduction process i.e. of Petridis, and further it would additionally have been obvious to purposefully combine the reduction and crosslinking to one process since they are both disclosed to be accomplished by exposure to the same stimulus, i.e. an acid, and would thus be expected to also react to the same substitute reduction process, i.e. laser reduction, and because the crosslinking also controls the interlayer spacing.
Regarding claim 8 Liu in view of Petridis and Jia discloses the process according to claim 7, but does not disclose wherein the crosslinking compound is a polyol (Jia Abstract). 
Regarding claim 9 Liu in view of Petridis and Jia discloses the process according to claim 8, but does not disclose wherein the polyol is selected from the group consisting of ethylene glycol (EG), 1,2-propylene glycol (PG), butylene glycol (BG), 1,6-hexylene glycol Jia Effects if diols ad polyols).
Regarding claim 10 Liu discloses a process for preparing a porous graphene-based film comprising the steps of: 
providing a porous graphene oxide film comprising a multilayer array of graphene oxide sheets (i.e. by vacuum filtration of a dispersion onto a substrate membrane, p. 249 left column, and p. 253 Fabrication of GO/MCE Membranes); and 
subjecting the graphene oxide film to a reduction process via exposure to hydronic acid solution (p. 249 left column, and p. 253 Reduction of GO Films);
Inherently, the graphene oxide used pre-reduction process will have “an oxygen containing functional group situated (i) in a pore of a graphene oxide sheet and/or (ii) in between two or more graphene oxide sheets” which then during the reduction process will be reduced and thus form a porous graphene-based film comprising at least one reduced graphene oxide sheet as claimed including “wherein the reduced graphene oxide sheet has a pore of a different size and/or is separated from a sheet overlapping it by a different interlayer distance, relative to a corresponding graphene oxide sheet in the graphene oxide film prior to the reduction process” as evidenced by the disclosure that “the membranes became smoother after HI vapor treatment, indicating that horizontal shrinking occurred during the reduction process” (p. 250 left column); see also MPEP 2112 regarding inherency.
Liu does not disclose the reduction process is a photo-reduction process by irradiating the graphene oxide film with a pulsed laser beam from a femtosecond laser at a power below an upper power threshold where ablation of the graphene oxide film occurs
Petridis discloses the post-fabrication, in situ laser-induced photoreduction of graphene oxide devices, including thin films formed on a plastic substrate, and notes specifically that “[c]ompared to other reduction techniques, it is facile and simple since it does not require any stringent experimental conditions” and “it can be applied for, in situ, post-fabrication reduction of GO devices without compromising any of its components”, and is “a facile, chemical-free, room temperature process that exploits the photochemical reactivity of GO” (Abstract, p. 093115-1 to 093115-2) including using ultrashort pulses of femtosecond duration (i.e. a femtosecond laser).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Liu by substituting a femtosecond laser-induced photoreduction process for the graphene oxide reduction process as disclosed by Petridis because “[c]ompared to other reduction techniques, it is facile and simple since it does not require any stringent experimental conditions” and “it can be applied for, in situ, post-fabrication reduction of GO devices without compromising any of its components” (Petridis Abstract, p. 093115-1 to 093115-2)
It is further noted that the laser reduction is achieved “without compromising any of its components” (Petridis Abstract), and that the degree of reduction is controlled by adjusting the laser parameters and that above a threshold degradation and damage was noted due to partial ablation (Petridis p. 093115-2), and therefore it is seen as obvious to control and optimize the laser conditions to below that which causes ablation in order to avoid degradation and dame to the GO device.
Liu in view of Petridis does not disclose the provided porous graphene oxide film comprises a crosslinking compound and wherein irradiating the graphene oxide film crosslinks 
However Jia discloses covalently cross-linked graphene oxide membrane wherein the membrane is produced by vacuum filtration of a graphene dispersion, and where a cross linker is added to the dispersion before formation of the membrane, then after membrane formation i.e. of graphene and cross linker, the membrane is exposed to hydrochloric acid to crosslink the corsslinker (Abstract, Introduction, Fabrication of GO membrane) wherein the crosslinking is done to prevent their dispersion in water and enhance the mechanical properties of the GO membrane, as well as control the nanocapillary structure/intersheet spacing of the GO (Introduction).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Liu in view of Petridis by additionally including a crosslinker in the GO membrane when it is formed and then crosslinking as disclosed by Jia in order to prevent their dispersion in water and enhance the mechanical properties of the GO membrane, as well as control the nanocapillary structure/intersheet spacing of the GO (Introduction).
With regard to the crosslinking, as it is disclosed by Jia to be achieved via exposure to acid, just as the reduction is disclosed to be done in Liu, the cross linker would thus be inherently cross-linked during the laser reduction process i.e. of Petridis, and further it would additionally have been obvious to purposefully combine the reduction and crosslinking to one process since they are both disclosed to be accomplished by exposure to the same stimulus, i.e. an acid, and would thus be expected to also react to the same substitute reduction process, i.e. laser reduction, and because the crosslinking also controls the interlayer spacing.
claim 28 Liu in view of Petridis discloses the multi-channel filtration membrane according to claim 19, but does not disclose the porous multi-zone graphene-based film is cross-linked in at least the reduced graphene oxide zone. 
However Jia discloses covalently cross-linked graphene oxide membrane wherein the membrane is produced by vacuum filtration of a graphene dispersion, and where a cross linker is added to the dispersion before formation of the membrane, then after membrane formation i.e. of graphene and cross linker, the membrane is exposed to hydrochloric acid to crosslink the corsslinker (Abstract, Introduction, Fabrication of GO membrane) wherein the crosslinking is done to prevent their dispersion in water and enhance the mechanical properties of the GO membrane, as well as control the nanocapillary structure/intersheet spacing of the GO (Introduction).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Liu in view of Petridis by additionally including a cross linker in the GO membrane when it is formed and then crosslinking as disclosed by Jia in order to prevent their dispersion in water and enhance the mechanical properties of the GO membrane, as well as control the nanocapillary structure/intersheet spacing of the GO (Introduction).
With regard to the crosslinking, as it is disclosed by Jia to be achieved via exposure to acid, just as the reduction is disclosed to be done in Liu, the cross linker would thus be inherently cross-linked during the laser reduction process i.e. of Petridis, and further it would additionally have been obvious to purposefully combine the reduction and crosslinking to one process since they are both disclosed to be accomplished by exposure to the same stimulus, i.e. an acid, and would thus be expected to also react to the same substitute reduction process, i.e. laser reduction, and because the crosslinking also controls the interlayer spacing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773